DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 (“09-26-22 Submission”) has been entered.
In response to a final Office action mailed on 06/24/2022 (“06-24-22 FOA”), the Applicant have amended independent claims 15-16, cancelled claims 5 and 11 and added new claims 17-18 in the 09-26-22 Submission. The amendments to the independent claims 15-16 substantively changed the scope of claims 15-16 as well as the scope of their respective dependent claims.
	Currently, claims 1-4, 6-10 and 12-18 are examined as below.
Response to Arguments
Applicant’s cancellation of claims 5 and 11 have overcome the claim objections as set forth under line item number 1 in the 06-24-22 FOA.
Applicant’s amendments to independent claims 15-16 have overcome the prior-art rejections as set forth under line item number 2 in the 06-24-22 FOA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 15 is indefinite, because the limitation “a bottom surface” in line 13 renders the claim indefinite. It is unclear whether such bottom surface is a bottom surface of the groove or a bottom surface of the transparent sealing member. The limitation will be interpreted as a bottom surface of the transparent sealing member.
	Independent claim 16 is indefinite, because the limitation “in a bottom surface portion that is bonded to the mounting surface” in line 8 renders the claim indefinite. It is unclear whether such bottom surface portion is of the concave portion or of the transparent sealing member. The limitation will be interpreted as a bottom surface portion of the transparent sealing member.
	Claim 17 is indefinite, because the limitation “the portion where the transparent member and the mounting substrate are bonded to each other” in lines 3-4 renders the claim indefinite. It is unclear whether such portion is the concave portion or the portion within the transparent sealing member as recited in the base claim 15. The limitation will be interpreted as the portion with the transparent sealing member.
	Claim 18 is indefinite, because the limitation “the portion where the transparent sealing member is bonded to the mounting substrate” in lines 3-4 renders the claim indefinite. It is unclear whether such portion is the concave portion or the bottom surface portion that is bonded to the mounting substrate as recited in the base claim 16. The limitation will be interpreted as the bottom surface portion bonded to the mounting substrate.
 Note the dependent claims17-18  necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0014995 A1 to Pindl et al. (“Pindl”).

    PNG
    media_image1.png
    532
    527
    media_image1.png
    Greyscale

	Regarding independent claim 16, Pindl in Fig. 2a teaches a transparent sealing member 106 (¶ 85, light-transmissive cover 106, which is permeable to electromagnetic radiation (i.e. transparent), covers element 104 and is thus a sealing member for element 104) used in an optical component 100 (¶ 85, optoelectronic component 100) comprising at least one optical element 104 (¶ 85 & ¶ 50, semiconductor chip 104 emits electromagnetic radiation), and a mounting substrate 102 (¶ 85, substrate 102) on which the optical element 104 is mounted (Fig. 2a), the transparent sealing member 106 constituting a package 100 (¶ 85, optoelectronic component 100) in which the optical element 104 is accommodated together with the mounting substrate 102 (Fig. 2a), 
wherein the transparent sealing member 106 includes: 
a concave portion 108 (¶ 85, cavity 108) that surrounds the optical element 104 and is filled with a refractive index matching agent 110 (¶ 84-¶ 85, connecting material 110 composed of silicone, which is the same material the Applicant purported for the refractive index matching agent (see pages 7 and 8 in the specification of the present application)) when bonded to the mounting substrate 102 (Fig. 2a, bonded through elements 110 ~ 112); and 
in a bottom surface portion bts (Annotated Fig. 2a) that is bonded to the mounting substrate 102, at least one groove gp (Annotated Fig. 2a, gap gp between layers 106 and 102) configured to communicate with an exterior from the concave portion 108 (Fig. 2a, the gap gp between layers 106 and 102 connects (i.e. communicates) with the outside of package 100).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4, 6-10 and 12-14 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 3 in the 06-24-22 FOA.
Claims 2-4 and 6-8 are allowed, because they depend from the allowed claim 1.
Independent claim 9 is allowed, because claim 9 as set forth under line item number 3 in the 06-24-22 FOA.
Claims 10 and 12-14 are allowed, because they depend from the allowed claim 9.
Claims 15 and 17-18 are rejected.
Claim 15 and 17-18 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
	Regarding independent claim 15, Pindl in Fig. 2a and Annotated Fig. 2a teaches an optical component 100 (¶ 85, optoelectronic component 100), comprising: 
at least one optical element 104 (¶ 85 & ¶ 50, semiconductor chip 104 emits electromagnetic radiation); and 
a package 100 (¶ 85, optoelectronic component 100) in which the optical element 104 is accommodated (Fig. 2a); 
the package 100 comprising: 
a mounting substrate 102 (¶ 85, substrate 102) on which the optical element 104 is mounted (Fig. 2a); 
a transparent sealing member 106 (¶ 85, light-transmissive cover 106, which is permeable to electromagnetic radiation (i.e. transparent), covers element 104 and is thus a sealing member for element 104) bonded on the mounting substrate 106 (Fig. 2a); 
a concave portion 108 (¶ 85, cavity 108) formed in the transparent sealing member 106 and surrounding the optical element 104 (Fig. 2a); and 
a refractive index matching agent 110 (¶ 84-¶ 85, connecting material 110 composed of silicone, which is the same material the Applicant purported for the refractive index matching agent (see pages 7 and 8 in the specification of the present application)) filled inside the concave portion 108 (Fig. 2a), 
wherein the package 100 includes at least one groove gp (Annotated Fig. 2a, gap gp between layers 106 and 102) configured to communicate with an exterior from the concave portion 108 (Fig. 2a, the gap gp between layers 106 and 102 connects (i.e. communicates) with the outside of package 100).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein the groove is formed in a portion within the transparent sealing member, the portion being a bottom surface that is bonded to the mounting substrate.
Therefore, independent claim 15 would be allowable.
Claim 17 would be allowable, because claim 17 depends from the allowable claim 15.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein a step configured to communicate with the concave portion is formed around a periphery of the concave portion, within the portion where the transparent sealing member is bonded to the mounting substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895